UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4681



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH EARL HOPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-04-822)


Submitted:   June 30, 2006                 Decided:   August 31, 2006


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew J. Kappel, Greenville, South Carolina, for Appellant.
William   Corley  Lucius,   Assistant  United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Earl Hopkins was convicted by a jury of one count

of conspiracy to defraud the United States by passing or uttering

counterfeit U.S. currency, 18 U.S.C. §§ 371, 471, 472, 473 (2000),

and sentenced to 60 months of imprisonment.            Hopkins’ attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious issues for appeal

but raising the following potential issues:             (1) the Government’s

use of a co-conspirator’s guilty plea as substantive evidence of

Hopkins’ guilt constituted plain error; (2) the testimony as to an

out-of-court statement by a Government witness violated Hopkins’

Sixth   Amendment     right     to   confrontation;   (3)   the    Government’s

questioning as to why Hopkins did not give Secret Service agents a

statement violated his Fifth Amendment rights; (4) the evidence was

insufficient to support Hopkins’ conviction; and (5) the district

court   erred    at    sentencing        in   attributing   over   $40,000    in

counterfeit currency to Hopkins. Although informed of his right to

file a pro se supplemental brief, Hopkins has not done so.

           The evidence adduced at Hopkins’ trial established the

following.      In June 2004, Hopkins’ co-defendant Joseph Outz was

apprehended     by    Easley,    South    Carolina,   police   after   he    made

multiple passes of counterfeit currency at various convenience

stores. During his interview with U.S. Secret Service Agents, Outz

stated that he had purchased $230 in counterfeit currency for $45


                                       - 2 -
in   genuine   currency   from      another     co-defendant,       Lionel   Rojas.

Another co-defendant, Bart Welty, was arrested after passing two

counterfeit $10 bills at a Dollar General Store in Greenville,

South Carolina.      Welty told Secret Service agents that he got the

notes from his girlfriend, co-defendant Christy Jackson. According

to an anonymous tip received by the Secret Service, Jackson had

obtained the counterfeit currency from Rojas.

           A search of Rojas’ trailer revealed $65 in counterfeit

currency and two handguns. After his arrest, Rojas told the agents

that Robert Box, yet another co-defendant, who lived on Rojas’

property, had a “four-inch stack” of counterfeit currency, in all

denominations. Rojas also testified that Box had given counterfeit

currency to Hopkins; in addition, Rojas stated that Hopkins had

stolen $17,000 in counterfeit currency from Box.                     Box admitted

after his arrest that he had made at least $40,000 in counterfeit

currency and surrendered the color copier he used to make the

notes.

           Box testified that he first met Hopkins in May 2004 and

that   Hopkins    arranged    for    a   place    to    stay   in   exchange   for

counterfeit      money.      According     to    Box,    he    manufactured    all

denominations of counterfeit currency “from ones to one hundreds”

and that he gave Hopkins “a thousand dollars or so” in counterfeit

bills. Box also testified that Hopkins stole a box of counterfeit




                                      - 3 -
currency he’d hidden under an air conditioning unit at a nearby

motel.

            Jackson testified that she had known Hopkins for about

three years.      According to Jackson, she took Hopkins to Rojas’

house to get counterfeit money and he told her that he had

counterfeit money in a motel room.         Jackson also stated that she

had pled guilty to conspiracy.

            Nate King, an employee of the Plez-U convenience store

testified that on June 14, 2004, Hopkins attempted to purchase $3

in gasoline with three one-dollar counterfeit bills.          King stated

that he informed Hopkins that the bills were fake and that Hopkins

returned later and exchanged the bills with genuine currency.

            The Government was allowed to “refresh” the recollection

of one of its witnesses, Boyd Andrew White, regarding an interview

with Special Agent Gilliam.       White was asked to read portions of a

written statement in which he claimed that he had seen Hopkins with

counterfeit money and that Hopkins had bragged about it.            However,

White claimed he could not recall for certain that it was in fact

Hopkins that he had seen with the money.

            Hopkins   testified    and   denied   any   knowledge    of   the

counterfeit currency.     On cross-examination, the prosecutor, after

referring    to   each   of   Hopkins’   co-defendants’    statements      to

government agents, asked Hopkins, “Where’s yours?” The prosecutor

went on to ask Hopkins about his failure to provide a statement to


                                   - 4 -
the investigators and, at one point, asked Hopkins if he was a

“professional criminal.”        The court sustained Hopkins’ objection.

            Secret Service Agent David Thomas testified that the

government    had   collected    approximately      $20,000    in   counterfeit

currency that was manufactured by Box.

            At   sentencing,      the    district     court     held   Hopkins

accountable for $40,000 of counterfeit currency, resulting in a

six-level increase in Hopkins’ base offense level of nine.                 See

U.S. Sentencing Guidelines Manual (USSG) §§ 2B5.1, 2B1.1(b)(1)(D)

(2004).     After a two-level increase for obstruction of justice,

USSG § 3C1.1, Hopkins’ total offense level was 17; with a criminal

history of category VI, the resulting guidelines range was 51 to 63

months imprisonment.     The district court imposed a sentence of 60

months--the statutory maximum.          Hopkins noted a timely appeal.

            Counsel first addresses whether the district court erred

in allowing Jackson to testify that she had pled guilty to the

conspiracy charge. Hopkins did not object below and therefore this

claim is reviewed only for plain error.               See Fed. R. Crim. P.

52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993).                This

court has held that the Government may introduce a witness’ plea

agreement “so that the jury may assess the credibility of the

witnesses the government asks them to believe.”               United States v.

Henderson, 717 F.2d 135, 137 (4th Cir. 1983) (internal quotations

omitted).     Jackson was asked about her plea only once at the


                                    - 5 -
beginning of her testimony and no other reference was made to it at

any other time in the trial.     Accordingly, there was no error in

allowing Jackson to testify that she had pled guilty.

           Next, counsel addresses whether the district court erred

in allowing White to read from his prior statement given to Secret

Service agents when he was unable to recall the details of that

statement.    Because Hopkins did not object, this claim is reviewed

only for plain error.     “It is settled in this circuit that the

trial judge may allow questioning based on prior statements,

whether   inconsistent,    impeaching,   or   for   the   purpose   of

authenticating past recorded recollection.”         United States v.

Hankish, 502 F.2d 71, 78 (4th Cir. 1974).      Therefore, we find no

error in allowing White to read from his prior statement.

           Third, counsel addresses whether the district court erred

in   allowing the Government to question Hopkins, indirectly, about

his failure to give a statement to investigators.     Again, because

he did not object, this claim is reviewed for plain error.

           The government may not comment on a defendant’s exercise

of his Fifth Amendment rights.     See Doyle v. Ohio, 426 U.S. 610,

618 (1976).     However, Doyle prohibits the use of a defendant’s

silence against him at trial where the government implicitly or

explicitly advised the defendant upon arrest that he should keep

silent.   Id. at 619.




                                - 6 -
            In evaluating Doyle-type claims, the focus is on whether

the    government    made    any    assurances    to   the    defendant,       either

explicit or implicit, that his silence would not be used against

him.    See Brecht v. Abrahamson, 507 U.S. 619, 628 (1993).                    Absent

such assurances, there is no due process violation in using the

defendant’s silence to impeach his testimony at trial.                         United

States v. Quinn, 359 F.3d 666, 677 (4th Cir. 2004).                  Here, there is

no evidence that the government agents offered any assurances to

Hopkins    that     his    silence    would     not    be    used    against     him.

Accordingly, there was no error in allowing the prosecutor to

question him regarding his failure to provide a statement to

investigators.

            Fourth,       counsel    questions   whether      the    evidence    was

sufficient    to    support    Hopkins’       conviction.       In    reviewing    a

sufficiency challenge, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942). This court has defined “substantial evidence,” in

the context of a criminal action, as that evidence which “a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

       Section § 371 provides, in pertinent part:

       If two or more persons conspire either to commit any
       offense against the United States, or to defraud the

                                       - 7 -
     United States, or any agency thereof in any manner or for
     any purpose, and one or more of such persons do any act
     to effect the object of the conspiracy, each shall be
     fined not more than $10,000 or imprisoned not more than
     five years or both.

            We find that the evidence was sufficient to support the

jury’s finding that Hopkins conspired to defraud the United States

by passing counterfeit currency.     See United States v. Tanner, 483

U.S. 107, 129 (1987) (noting that “the broad language of § 371,

covering conspiracies to defraud ‘in any manner for any purpose,’

puts no limits based on the method used to defraud the United

States”).

            Finally, counsel questions whether the district court

erred in attributing over $40,000 in counterfeit currency to

Hopkins.    Counsel asserts that Box testified that he made and hid

$1700 which Hopkins found and kept but that, at sentencing, Secret

Service Agent Gilliam erroneously testified that the amount was

$17,000.

            At Hopkins’ sentencing hearing, Agent Gilliam testified

that Box claimed to have made a total of approximately $40,000 in

counterfeit currency. Of that amount, the government had recovered

$25,546.    In addition, Gilliam stated that Rojas had provided a

written statement that Hopkins had stolen $17,000 in counterfeit

currency    from   Box.   Hopkins   objected   to   this   amount   being

attributed to him, citing Box’s testimony that the amount was

$1700. The district court overruled the objection, concluding that


                                - 8 -
Hopkins “knew the source of the counterfeit money and at one point

he had at least in his possession over seventeen thousand of the

approximately forty thousand that was manufactured. . . .   So he is

charged with the reasonably foreseeable acts and the omissions of

others of the jointly undertaken criminal activity, because there

was a reasonable foreseeability that [Hopkins] knew there was at

least more than thirty thousand dollars in counterfeit money.”   We

find that the district court’s factual finding was not clearly

erroneous.   See United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Hopkins’ conviction and sentence.     Counsel has

moved to withdraw from further representation.   We deny the motion

at this juncture. This court requires that counsel inform Hopkins,

in writing, of the right to petition the Supreme Court of the

United States for further review.       If Hopkins requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, counsel may then move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Hopkins.




                                - 9 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                             - 10 -